Detailed Action
This office action is a response to the remarks and amendment filed on 11/22/2021 in which claims 1 – 5 and 7-31 are pending; Claims 1, 19, 29, and 30 are amended; Claim 31 is new.

Applicant’s Remarks 
Applicant remarked that the NPL document (3GPP TS 36.213: "3rd Generation Partnership Project, Technical Specification Group Radio Access Network, Evolved Universal Terrestrial Radio Access (E- UTRA), Physical layer procedures (Release 12)", 3GPP Standard, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Anti Polis Cedex, France, Vol. RAN WG11, No. V12.3.0, 26 September 2014 (2014-09-26), pages 1- 212, XP050926112, [Retrieved on 2014-09-26] Section 7.3 Section 8.3 Sections 10.1.2 and 10.1.3.) cited on page 4 of the Office Action has not been included on the Notice of References Cited (PTO-892). Applicant requests that the reference be cited in a PTO-892 to accompany the next communication. 

Examiner replies that no NPL document was cited in the Office Action. The Examiner tried to contact the Applicant for clarification of where this reference was cited, but has not received any reply at the time of this writing.

Applicant argues that Examiner’s rejection do not disclose at least "wherein the indication is an uplink preemption indication that indicates when the UE is to resume a transmission of the communication after stopping the transmission of the communication," as recited in claim 1, as amended. Independent claims 19, 29, and 30, as amended, recite similar features. Therefore, independent claims 1, 19, 29, and 30, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.

Examiner cites Yamazaki United States Patent Application 20180191483 who teaches in ¶ [0177] FIG. 17 is a diagram illustrating a sixth modification of the second embodiment. As illustrated in FIG. 17, the eNB 200 transmits information for instructing a stop of transmission of the SRS, to the UE 100 configured to periodically transmit the SRS. The UE 100 stops the transmission of the SRS, in response to the instruction from the eNB 200. The eNB 200 may instruct   the  100 to resume the transmission (activation)of the SRS after instructing the UE 100 to stop transmission (deactivation) of the SRS. 



Further, the Examiner could not find in the specification a definition of a ‘sequence-based indications’   

Claim Objection
Examiner objects to the amended claims as it is not clear what support there is in the specification for the amended step, ‘.that indicates when the UE is to resume a transmission of the communication after stopping the transmission of the communication’ Examiner contacted the Applicant who cited ¶[0093] of the specification, yet ¶[0093] implies that UE may stop the transmission based on the indication and resume after stopping based on the indication. In other words the ‘stopping indication step’ appears to be missing. 

Further, the Examiner could not find in the specification a clear definition of a ‘sequence-based indications’   

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5,7-8,13-14,19-23,26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in view of Yamazaki United States Patent Application 20180191483.
With regards to Claims 1, 19, 29, and 30, Shen teaches a method of wireless communication performed by a user equipment (UE), comprising of receiving an indication associated with a communication; Figure 2 S210 ¶ [0101] In S210, a terminal device receives a first message sent by a network device, the first message indicates a first time length, and/or indicates whether to monitor PDCCH within the first time length
	wherein the indication includes at least one of a physical downlink control channel (PDCCH)-based indication and a sequence-based indication; ¶ [0101] In S210, a terminal device receives a first message sent by a network device, the first message indicates a first time length, and/or indicates whether to monitor PDCCH within the first time length.
Processing the communication based at least in part on the indication; ¶ [0111] In S220, the terminal device monitors the PDCCH according to the first message.  [0112] Optionally, as an implementation, the first message indicates the first time length. In this case, the terminal device determines the first time length according to the first message and determines whether to monitor the PDCCH within the first time length according to first configuration information. Wherein the first configuration information indicates whether to monitor the PDCCH within the first time length.
Shin teaches the invention substantially as recited above, However Shin does not teach where the UE is configured to receive PDCCH-based indications and sequence-based indications; Xi in the same field of endeavor teaches in ¶ [0124] in particular, if the UE obtains indication information by decoding the PDCCH 1, the indication information indicating that the UE needs to, in the associated cell of the secondary serving cell at the unlicensed band and in the downlink subframe having the HARQ time sequence relationship defined in, for example, in the document "TS36.213, v12.3.0" with the uplink subframe in step 701
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that pre-emption indications can be transmitted in any one of two formats.

The combined teachings of Shin and Xi  discloses the invention substantially as recited above. However, the combined teachings of Shin and Xi do not disclose where wherein the indication is an uplink preemption indication that indicates when the UE is to resume a transmission of the communication after stopping the transmission of the communication,"  Yamazaki in the same field of endeavor teaches in [0177] FIG. 17 is a diagram illustrating a sixth modification of the second embodiment. As illustrated in FIG. 17, the eNB 200 transmits information for instructing a stop of transmission of the SRS, to the UE 100 configured to periodically transmit the SRS. The UE 100 stops the transmission of the SRS, in response to the instruction from the eNB 200. The eNB 200 may instruct   the  100 to resume the transmission (activation)of the SRS after instructing the UE 100 to stop transmission (deactivation) of the SRS. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that pre-emption indications can be used to regulate when transmissions are made.



With regards to Claims 2, 20, Shen teaches where the indication includes the PDCCH-based indication and does not include the sequence-based indication, or includes the sequence- based indication and does not include the PDCCH-based indication; ¶ [0187] For further another example, the first indication information is PDCCH, and the second indication information is PDCCH.

With regards to Claims 3, 21, Shen teaches the invention substantially as recited above. However Shin does not teach where whether the indication includes the PDCCH- based indication and does not include the sequence-based indication, or includes the sequence-based indication and does not include the PDCCH-based indication is based at least in part on a payload associated with the indication. Xu in the same field of endeavor teaches in ¶ [0124] in particular, if the UE obtains indication information by decoding the PDCCH 1, the indication information indicating that the UE needs to, in the associated cell of the secondary serving cell at the unlicensed band and in the downlink subframe having the HARQ time sequence relationship defined in, for example, in the document "TS36.213, v12.3.0" with the uplink subframe in step 701,		

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that pre-emption indications transmitted in any one of two formats can be communicated by decoding the PDCCH payload.

With regards to Claims 4, 22, Shen teaches where the indication includes both the PDCCH-based indication and the sequence-based indication. ¶[0185] For example, the first indication information is PDCCH, and the second indication information is an identification sequence.

With regards to Claims 5, 23, Shen teaches where the sequence-based indication causes the UE to increase PDCCH monitoring in association with receiving the PDCCH-based indication.  ¶ [0197] Optionally, the second indication information is PDCCH, and the second indication information indicates whether to monitor the PDCCH within the first time length through a first bit in the second DCI transmitted on the first message, wherein when the first bit is 0, it indicates to monitor the PDCCH within the first time length, and when the first bit is 1, it indicates not to monitor the PDCCH within the first time length. 

With regards to Claims 7, 31, Shen teaches where when the indication includes the sequence- based indication, a location within a slot at which the sequence-based indication is received indicates a set of symbols associated with processing the communication; ¶[0015] Optionally, in one implementation of the first aspect, the first message is an identification sequence, and the first message indicates the first time length through at least one identification sequence; determining, by the terminal device, the first time length according to the first message, includes: determining, by the terminal device, the first time length according to the at least one identification sequence.

With regards to Claims 8, Shen teaches where a number of symbols in the set of symbols is based at least in part on a number of monitoring occasions associated with a slot; ¶[0016] Optionally, in one implementation of the first aspect, if the first message indicates whether to monitor the PDCCH within the first time length, and monitoring, by the terminal device, the PDCCH according to the first message, includes: determining, by the terminal device, the first time length according to second configuration information and determining whether to monitor the PDCCH within the first time length according to the first message, wherein the second configuration information indicates the first time length.

With regards to Claims 13, 26, Shen teaches where when the indication includes the sequence- based indication, the indication is at least partially received in a control resource set (CORESET) in which one or more control channel elements or one or more candidates are designated for sequence-based indication signaling.¶ [0284] For example, the network device may make judgment according to its own scheduling situation, for example, in combination with service load of the current entire system and length prediction of the scheduling queues, or service characteristics of the terminal device, time delay requirements or other factors, to, for example, indicate the terminal device to monitor the PDCCH normally within a time length N according to existing PDCCH configuration information (e.g., Physical Downlink Control Channel Control Resource Set (PDCCH CORESET), configuration of the PDCCH search space) and/or configuration information of the DRX.

With regards to Claims 14, 27, Shen teaches where when the indication includes the sequence- based indication, the indication is received based at least in part on a reference signal; ¶  [0043] Optionally, in one implementation of the second aspect, the first message is an identification sequence, and the first message indicates the first time length through at least one identification sequence; determining, by the network device, the first time length according to the first message includes: determining, by the network device, the first time length according to the at least one identification sequence



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in further view of Zhou United States Patent Application 20200259601. 

With regards to Claim 6, Shen teaches the invention substantially as recited above. However Shin does not teach where the indication is an uplink preemption indication that indicates when the UE is to resume a transmission of the communication after stopping the transmission of the communication. Zhou in the same field of endeavor teaches in ¶ [0439] FIG. 28 shows an example uplink pre-emption mechanism. A base station 2802 may transmit to a wireless device 2804, first DCI comprising a first uplink grant. The uplink grant may comprise/indicate PUSCH resources for uplink transmissions. The wireless device 2804 may start sending (e.g., transmitting) a TB on the first uplink grant, for example, based on receiving the DCI. The wireless device 2804 may receive an uplink pre-emption indication from the base station. The uplink pre-emption indication may comprise a cancellation indication, a stop indication, and/or a suspend indication. The uplink pre-emption indication may indicate that at least a part of the PUSCH resources is pre-empted, and/or the wireless device 2804 may stop uplink transmission on the at least part of the PUSCH resources. The wireless device 2804 may stop the ongoing uplink transmission on the at least part of the PUSCH resources, wherein the at least part of the PUSCH resources are pre-empted based on the uplink pre-emption indication, for example, based on the uplink pre-emption indication.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that with pre-emption indications transmission can be regulated.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in further view of Xue United States Patent Application 20190215211. 
With regards to Claim 9, Shen teaches the invention substantially as recited above. However Shin does not teach where a sequence associated with the sequence-based indication is one of a set of sequences, wherein each sequence, of the set of sequences, is associated with a respective particular symbol associated with processing the communication; Xue in the same field of endeavor teaches in ¶[0023] .. where the MIB includes indication information used to indicate an eleventh relative position of the control channel resource set relative to a reference point of a broadcast channel carrying the MIB; and obtaining, by the terminal device, the second sequence from the reference signal sequence according to the indication information, where the second sequence is a subset of the reference signal sequence

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that each sequence, of the set of sequences that is associated with a respective particular symbol can be used to process the communication.

With regards to Claim 10, Shen teaches the invention substantially as recited above. However Shin does not teach where a sequence associated with the sequence-based indication is one of a set of sequences, wherein each sequence, of the set of sequences, is associated with a first respective particular symbol associated with processing the communication and a second respective particular symbol associated with processing the communication; Xue in the same field of endeavor teaches in ¶[0023] .. where the MIB includes indication information used to indicate an eleventh relative position of the control channel resource set relative to a reference point of a broadcast channel carrying the MIB; and obtaining, by the terminal device, the second sequence from the reference signal sequence according to the indication information, where the second sequence is a subset of the reference signal sequence

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that each sequence, of the set of sequences that is associated with a at least two symbols can be used to process the communication.

Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in further view of Nissila United States Patent Application 20130114514. 

With regards to Claims 11, 24, Shen teaches the invention substantially as recited above. However Shin does not teach where the indication includes the sequence- based indication, the indication is at least partially received in a resource block designated for sequence-based indication signaling.  Nissia in the same field of endeavor teaches in ¶[0083]  receiving, by a mobile device, an indication of a base sequence and an indication of a cyclic shift from a base station; and obtaining, by the mobile device, a mobile device-specific demodulation reference signal sequence by calculating a mobile-device specific sequence and selecting a portion of the calculated mobile-device specific sequence to use as the mobile device-specific demodulation reference signal sequence, where calculating the mobile-device specific sequence comprises applying the cyclic shift indicated by the received indication of a cyclic shift to the base sequence indicated by the received indication of a base sequence, where the selected portion of the calculated mobile-device specific sequence corresponds to a mobile-device specific physical resource block allocation.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that the indication partially received in a resource block designated for sequence-based indication signaling can be used for the communication.  

With regards to Claims 12, 25, Shen teaches where the resource block is at an edge of a bandwidth part or is adjacent to a control resource set (CORESET). ¶ [0284] For example, the network device may make judgment according to its own scheduling situation, for example, in combination with service load of the current entire system and length prediction of the scheduling queues, or service characteristics of the terminal device, time delay requirements or other factors, to, for example, indicate the terminal device to monitor the PDCCH normally within a time length N according to existing PDCCH configuration information (e.g., Physical Downlink Control Channel Control Resource Set (PDCCH CORESET), configuration of the PDCCH search space) and/or configuration information of the DRX

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in further view of Frenne  United States Patent Application 20210235474. 

With regards to Claims 15, 28, Shen teaches the invention substantially as recited above. However Shin does not teach where physical downlink shared channel (PDSCH) communications for a plurality of UEs, including the UE, are rate matched around resources designated for sequence-based indications regardless of whether the plurality of UEs is to receive the sequence-based indications.  Frenne in the same field of endeavor teaches in  ¶ [0060] ..  In LTE, the PQI indication in DCI points to one out of a set (of up to 4) of RRC configured "PQI Parameters", wherein the PQI parameters comprise "PDSCH-to-RE mapping" parameters (indicating how the PDSCH transmission is mapped to REs, i.e. 
defining RS patterns for e.g. CRS and ZP CSI-RS that the PDSCH is rate-matched.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that PDSCH resources for UEs can be received based on sequence-based indications.

Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen United States Patent Application 20210022079 in view of Xu United States Patent Application 20170237539 in further view of Choi  United States Patent Application 20200119895. 

With regards to Claim 16, Shen teaches the invention substantially as recited above. However Shin does not teach where the indication indicates preemption on one or more frequency bands of a plurality of frequency bands associated with the communication.  Choi in the same field of endeavor teaches in ¶ [0187] The frequency band corresponding to the reference DL resource may be the entire frequency band of the BWP in which a preemption indication indicating a preemption occurring in the reference DL resource is transmitted.  In another specific embodiment, the frequency band corresponding to the  reference DL resource may be a specific frequency band indicated by the RRC configuration of the base station.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that preemption indication of on one or more frequency bands can be selected.


With regards to Claim 17, Shen teaches the invention substantially as recited above. However Shin does not teach where the indication indicates preemption on each of a plurality of component carriers associated with the communication.  Choi in the same field of endeavor teaches in ¶ [0187] The frequency band corresponding to the reference DL resource may be the entire frequency band of the BWP in which a preemption indication indicating a preemption occurring in the reference DL resource is transmitted.  In another specific embodiment, the frequency band corresponding to the 
reference DL resource may be a specific frequency band indicated by the RRC configuration of the base station.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that preemption indication of on one or more component carriers can be selected.

With regards to Claim 18, Shen teaches the invention substantially as recited above. However Shin does not teach where processing the communication includes stopping a transmission of the communication, and the transmission of the communication is resumed on the plurality of component carriers based at least in part on whether at least one of the plurality of component carriers is intra-band contiguous, non-the UE can maintain a phase associated with the plurality of component carriers.. Zhou in the same field of endeavor teaches in ¶ [0439] FIG. 28 shows an example uplink pre-emption mechanism. A base station 2802 may transmit to a wireless device 2804, first DCI comprising a first uplink grant. The uplink grant may comprise/indicate PUSCH resources for uplink transmissions. The wireless device 2804 may start sending (e.g., transmitting) a TB on the first uplink grant, for example, based on receiving the DCI. The wireless device 2804 may receive an uplink pre-emption indication from the base station. The uplink pre-emption indication may comprise a cancellation indication, a stop indication, and/or a suspend indication. The uplink pre-emption indication may indicate that at least a part of the PUSCH resources is pre-empted, and/or the wireless device 2804 may stop uplink transmission on the at least part of the PUSCH resources. The wireless device 2804 may stop the ongoing uplink transmission on the at least part of the PUSCH resources, wherein the at least part of the PUSCH resources are pre-empted based on the uplink pre-emption indication, for example, based on the uplink pre-emption indication.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin.
 
One would have been motivated to modify Shin in this manner so that with pre-emption indications transmission can be regulated at the component carrier level.

Conclusion;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	 /YEMANE MESFIN/              Supervisory Patent Examiner, Art Unit 2462